*590Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about April 29, 2010, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act that, if committed by an adult, would constitute the crime of menacing in the second degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal (ACD), and instead adjudicated him a juvenile delinquent and imposed a conditional discharge. The court adopted the least restrictive dispositional alternative consistent with appellant’s needs and the needs of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). This was a case in which the seriousness of the underlying conduct, by itself, justified at least a conditional discharge, which provided a longer period of supervision than an ACD. Appellant swung a bicycle chain at a much younger child in an effort to intimidate and punish him. This resulted in injury to the child. The record fails to support appellant’s claimed excuse for his behavior. Concur—Tom, J.P., Andrias, Friedman, Abdus-Salaam and Román, JJ.